Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a device for extracorporeal blood treatment, with an extracorporeal blood circuit and a substitution line that opens into the extracorporeal blood circuit, wherein the substitution line comprises at least one heating container and a pump for delivering substitution liquid and further features the arrangement of the pump downstream from the heating containers.
Group II, claims 8-10, drawn to a device for extracorporeal blood treatment, with an extracorporeal blood circuit and a substitution line that opens into the extracorporeal blood circuit, wherein the substitution line comprises at least one heating container and a pump for delivering substitution liquid, and further features concerning the upstream end of the substitution line provided with a sterile filter and protrudes into a gas-filled space.
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a device for carrying out an extracorporeal blood treatment in which a substitution liquid is administered to the patient, wherein the device comprises an extracorporeal blood circuit and a substitution line that opens into the extracorporeal blood circuit, and wherein the substitution line has at least one heating container, and, furthermore, a pump for delivering substitution liquid to the extracorporeal blood circuit is arranged in the substitution line, this technical feature is not a special technical feature as it German Patent Application 10 2014 008546 A1 and others as shown in the international search report.  
During a telephone conversation with Mr. Harvey Jacobsen, Jr. on 4/6/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 5 is indefinite as a pump (27) is a pump arranged downstream of the heating container as in claim 1 rather than a pump arranged upstream of the heating container as claimed.  
	For examination purpose, a pump (27) is considered as a pump arranged upstream of the heating container.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Application DE 10 2014 008546 A1 (hereinafter referred to as “DE ‘546”).
DE ‘546 teaches a device for carrying out an extracorporeal blood treatment in which a substitution liquid is administered to the patient, wherein the device comprises an extracorporeal blood circuit (1, 6) and a substitution line (10, 7, 8) that opens into the extracorporeal blood circuit (1, 6), and wherein the substitution line (10, 7, 8) has at least one heating container (12), and a pump (14, 15) for delivering substitution liquid to the extracorporeal blood circuit is arranged in the substitution line downstream of the heating container (12)(see Fig. 1).
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US Patent No. 6,824,524 B1 (hereinafter referred to as “Favre”).
Favre teaches a device for carrying out an extracorporeal blood treatment in which a substitution liquid is administered to the patient, wherein the device comprises an extracorporeal blood circuit (1) and a substitution line (29) that opens into the extracorporeal blood circuit (1), and wherein the substitution line (29) has at least one heating container (43), and a pump (17, 18) for delivering substitution liquid to the extracorporeal blood circuit is arranged in the substitution line downstream of the heating container (43)(see Fig. 1; col. 3, line 8 – col. 4, line 67).
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2008/0243045 A1 (hereinafter referred to as “Pasqualini”).
Pasqualini teaches a device for carrying out an extracorporeal blood treatment in which a substitution liquid is administered to the patient, wherein the device comprises an .
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2009/0124963 A1 (hereinafter referred to as “Hogard”)(corresponding to Canadian Patent Application No. 2 704 411 A1 cited in the international search report).
Regarding claim 1, Hogard teaches a device for carrying out an extracorporeal blood treatment in which a substitution liquid is administered to the patient, wherein the device comprises an extracorporeal blood circuit (350) and a substitution line (320,322) that opens into the extracorporeal blood circuit (50), and wherein the substitution line (320, 322) has at least one heating container (58), and a pump (22, 24) for delivering substitution liquid to the extracorporeal blood circuit is arranged in the substitution line downstream of the heating container (58)(see Fig. 7; paragraphs [0137]-[0138], [0161]-[0171]).
Regarding claim 2, see valve or clamp (V12, V13, V14) arranged upstream of the heating container (58) in the substitution line (see Fig. 7).
Regarding claim 3, Hogard teaches that pumps (22, 24) are monitored by volume measuring device (32-38) i.e. control unit (see paragraphs [0123]-[0130]).
Regarding claims 4-5, see pumps (22, 24) arranged upstream of the heating container (58) in the substitution line (see Fig. 6).  Modular construction of the disposable with interfaces is known (see paragraph [0140]).
Regarding claim 6, see check valve (356, V20) in the bypass line (324)(see Fig. 6).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
4/21/21